Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 8/24//2021.
Claims 9-16 and 18-34 are pending.

Response to Argument
Applicant’s arguments, see pages 7-11, filled on 8/24/2021, with respect to 35 U.S.C. §103 rejection of claims 9-14, 16, 18-23, 26-31, and 33-34 have been fully considered and are persuasive. The 35 U.S.C. §103 rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of in view of INGALE et al. (US 2018/0359790), KIM et al. (US 2017/0111886), and Parkvall et al. (US 2017/0331577).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-11, 13-14, 16, 18-20, 22-24, 26-28, 30-31, and 33 are rejected under 35 U.S.C. 103 unpatentable over INGALE et al. (US 2018/0359790) in view of KIM et al. (US 2017/0111886).

Regarding claim 9, INGALE discloses a method in a wireless device for performing mobility measurements [Fig. 2, ¶ 44; a method performed mobility measurements by UE (102) on a cell of SeNB (103)], the method comprising:
detecting a first mobility measurement signal component sent from a network node [Fig. 2, ¶ 44; detecting Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) of the transmitted synchronization signal from SeNB 103], the first mobility measurement signal comprising a group ID information [¶ 44; the synchronization signal comprising Physical Cell Identity ( PCI) or Cell Identifier (cell id)]; 
determining one or more of a beam ID range and a resource allocation range for a second mobility measurement signal component [Fig. 2, ¶ 44; determining Beam Identifier (beam id) or beam index of the DL coverage beam by decoding beam index sequence]; 
detecting the second mobility measurement signal component “using the one or more of the beam ID range and the resource allocation range” [detecting Beam Reference Signal (BRS) based on the cell id (PCI) and beam id (beam index), UE (102) comes to know the resource elements (time-frequency resources) where the BRS are transmitted from the detected cell].
INGALE disclose all aspects of claim invention set forth above, but does not clearly disclose determining one or more of a beam ID range and a resource allocation range for a second mobility measurement signal component “using the group ID information”.
However, KIM discloses determining one or more of a beam ID range and a resource allocation range for a second mobility measurement signal component “using the group ID information” [¶ 131; determining the TP -Id size and Beam-Id size for downlink timing reference, using TP-Id, the TP-Group Id, the Beam-Id and the SI-Id].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “determining one or more of a beam ID range and a resource allocation range for a second mobility measurement signal component using the group ID information” as taught by KIM in the system of INGALE, so that it would to provisioning needs to address the energy efficiency requirement to minimize always ON periodic broadcast [see KIM; ¶ 9].

Regarding claim 10, the combined system of INGALE and KIM discloses the method of claim 9.
INGALE further discloses wherein the first mobility measurement signal component is a synchronization signal block (SSB) [¶ 44; wherein the first mobility measurement signal component is a synchronization signal/synchronization signal block (SSB)] comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) [¶ 44; comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)].

Regarding claim 11, the combined system of INGALE and KIM discloses the method of claim 9.
INGALE further discloses wherein the second mobility measurement signal component comprises a channel state information reference signal (CSI-RS) [¶ 43; wherein the second mobility measurement signal component is referred to reference signals such as Beam Reference Signal (BRS) transmitted on a dedicated beam known as a channel state information reference signal (CSI-RS)].

Regarding claim 13, the combined system of INGALE and KIM discloses the method of claim 9.
INGALE further discloses wherein the group ID information comprises a cell identifier [¶ 44; wherein the group ID information as of Physical Cell Identity (PCI) or Cell Identifier ( cell id)].
KIM also discloses wherein the group ID information comprises a cell identifier [¶ 131; wherein the group ID information comprises a cell ID].

Regarding claim 14, the combined system of INGALE and KIM discloses the method of claim 9.
KIM further discloses wherein the group ID information comprises a physical cell identifier (PCI) [¶ 131; wherein the group ID information comprises a physical cell identifier (PCI)].

Regarding claim 16, the combined system of INGALE and KIM discloses the method of Claim 11.
INGALE further discloses further comprising: 
performing a beam quality measurement on the CSI-RS [¶¶ 44, 70; performing CSI measurements that includes at least Channel Quality Indicator (CQI), Rank Indicator (RI), Precoding Matrix Index (PMI), CSI-RS RSRP measurements on the resources]; and 
transmitting the beam quality measurement to the network node [Fig. 2, ¶ 44; at step 2005, transmitting the BRS measurements (i.e BRS_RSRP/BRS_RSRQ) to MeNB (101)].

Regarding claims 18, 19, 20, 22, and 23, the claims recite the network node comprising an interface (see INGALE, Fig. 15B; MeNB 101 comprising communication module 1502) configured to perform the method steps of claims 9, 10, 11, 13, and 14, respectively; therefore, claims 18, 19, 20, 21, 22, and 23 are rejected along the same rationale that rejected claims 9, 10, 11, 13, and 14, respectively.

Regarding claim 24, the combined system of INGALE and KIM discloses the network node of claim 18.
INGALE further discloses wherein the measurement features comprise resource elements (RE) that are operable to be measured by the wireless device [44; resource elements (time-frequency resources) to be measured based on the cell id (PCI) and beam id (beam index) by the UE].

Regarding claims 26, 27, 28, 30, 31 and 33, the claims recite the wireless device comprising an interface (see INGALE, Fig. 15B; UE 102 comprising communication module 1512) configured to perform the method steps of claims 9, 10, 11, 13, 14, and 16, respectively; therefore, claims 26, 27, 28, 30, 31, and 33 are rejected along the same rationale that rejected claims 9, 10, 11, 13, 14, and 16, respectively.

Claims 12, 15, 21, 29 and 32 are rejected under 35 U.S.C. 103 unpatentable over INGALE et al. (US 2018/0359790) in view of KIM et al. (US 2017/0111886), and further in view of Parkvall et al. (US 2017/0331577).

Regarding claim 12, the combined system of INGALE and KIM discloses the method of claim 9, but does not explicitly disclose wherein the first mobility measurement signal component is common to multiple mobility reference signals (MRS). 
However, INGALE further discloses wherein the first mobility measurement signal component is common to multiple mobility reference signals (MRS) [¶ 810; wherein the first mobility measurement signal component is referred as a time and frequency synchronization signal (TSS) which is common to MRS (mobility reference signal)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first mobility measurement signal component is common to multiple mobility reference signals (MRS)” as [see Parkvall; ¶ 32].

Regarding claim 15, the combined system of INGALE and KIM discloses the method of claim 9, but does not explicitly disclose wherein the first mobility measurement signal component comprises time and frequency synchronization information.
However, Parkvall discloses wherein the first mobility measurement signal component comprises time and frequency synchronization information [¶ 810; wherein the combination of time and frequency synchronization signal (TSS) and beam reference signal (BRS) is used to obtain time/frequency/beam synchronization after initial synchronization and access by SS and PRACH which referred to MRS (mobility reference signal)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first mobility measurement signal component comprises time and frequency synchronization information” as taught by Parkvall in the combined system of INGALE and KIM discloses, so that it would to provide support for very dense deployments, energy efficient deployments and heavy use of beam forming, enabled by, for example, removing legacy limitations in relation to CRS, PDCCH, etc [see Parkvall; ¶ 32].
 
Regarding claim 21, the claim recites the network node of claim 18 for performing the method steps of claim 12; therefore, claim 21 is rejected along the same rationale that rejected claim 12.

Regarding claim 29, the claim recites the wireless device of claim 26 for performing the method steps of claim 12; therefore, claim 29 is rejected along the same rationale that rejected claim 12.

Regarding claim 32, the claim recites the wireless device of claim 26 for performing the method steps of claim 15; therefore, claim 32 is rejected along the same rationale that rejected claim 15.

Allowable Subject Matter
Claims 25 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, Geng et al. (US 2019/0223043) is also considered as relevant prior arts for rejection of in claims 9, 18, and 26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469